Citation Nr: 0633302	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a right, below-
the-knee amputation, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 until February 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Wichita, Kansas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that 
further development is required in order to fulfill VA's 
duty to notify obligations under the VCAA.  Indeed, the 
veteran's December 2002 notice letter with respect to his 
increased rating claim for his right below-the-knee 
amputation did not inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  Specifically, the notice letter did not inform 
the veteran of what the evidence must show to support a 
claim for an increased rating.  Based on the foregoing, 
further notice is necessary to correct this deficiency.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to an increased 
rating for a right below-the-knee 
amputation in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  The veteran must be 
apprised of what the evidence must show 
to support a claim for an increased 
rating, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in his 
possession to VA.  The veteran should 
also be provided an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and an 
effective date.  

2.  Thereafter, readjudicate the issue on 
appeal and consider all evidence, 
including any evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


